Exhibit 10.1

 

STANDBY EQUITY DISTRIBUTION AGREEMENT

 

THIS STANDBY EQUITY DISTRIBUTION AGREEMENT dated as of November 21, 2016 (this
“Agreement”) is made by and between YAII PN, LTD., a Cayman Islands exempt
limited partnership (the “Investor”), and EZTD, INC., a company organized under
the laws of the State of Delaware (the “Company”).

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase from the Company up to
$10,000,000 of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”); and

 

WHEREAS, the shares of Common Stock are listed for trading on the OTCQX under
the symbol “EZTD;” and

 

WHEREAS, the offer and sale of the Common Stock issuable hereunder will be made
in reliance upon the provisions of Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (the “Securities Act”), or upon such other exemption from
the registration requirements of the Securities Act as may be available with
respect to any or all of the transactions to be made hereunder.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Article I. Certain Definitions

 

Section 1.01 “Advance” shall mean the portion of the Commitment Amount requested
by the Company in the Advance Notice.

 

Section 1.02 “Advance Date” shall mean the 1st Trading Day after expiration of
the applicable Pricing Period for each Advance.

 

Section 1.03 “Advance Notice” shall mean a written notice in the form of Exhibit
A attached hereto to the Investor executed by an officer of the Company and
setting forth the Advance amount that the Company requests from the Investor.

 

Section 1.04 “Advance Notice Date” shall mean each date the Company delivers (in
accordance with Section 2.01(c) of this Agreement) to the Investor an Advance
Notice requiring the Investor to advance funds to the Company, subject to the
terms of this Agreement.

 

Section 1.05 “Affiliate” shall have the meaning set forth in Section 3.07.

 

Section 1.06 “Commitment Amount” shall mean the aggregate amount of up to
$10,000,000.

 

Section 1.07 “Commitment Fee” shall have the meaning set forth in Section 13.05.

 



 

 

 

Section 1.08 “Commitment Period” shall mean the period commencing on the
Effective Date, and expiring upon the date of termination of this Agreement in
accordance with Section 11.02.

 

Section 1.09 “Common Stock” shall have meaning set forth in the Recitals.

 

Section 1.10 “Company Indemnitees” shall have the meaning set forth in Section
5.02.

 

Section 1.11 “Condition Satisfaction Date” shall have the meaning set forth in
Section 7.01.

 

Section 1.12 “Consolidation Event” shall have the meaning set forth in Section
6.08.

 

Section 1.13 “Daily Value Traded” in respect of a particular day means the
product obtained by multiplying the daily trading volume of the Common Stock for
that day on the Principal Market by the VWAP for such day.

 

Section 1.14 “Effective Date” shall mean the date on which the SEC first
declares effective a Registration Statement registering the resale of the
Shares.

 

Section 1.15 “Environmental Laws” shall have the meaning set forth in Section
4.08.

 

Section 1.16 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

Section 1.17 “Indemnified Liabilities” shall have the meaning set forth in
Section 5.01.

 

Section 1.18 “Investor Indemnitees” shall have the meaning set forth in Section
5.01.

 

Section 1.19 “Market Price” shall mean the lowest daily VWAP of the Common Stock
during the relevant Pricing Period that is greater than or equal to the Minimum
Acceptable Price.

 

Section 1.20 “Material Adverse Effect” shall mean any condition, circumstance,
or situation that may result in, or would reasonably be expected to result in
(i) a material adverse effect on the legality, validity or enforceability of
this Agreement or the transactions contemplated herein, (ii) a material adverse
effect on the results of operations, assets, business or condition (financial or
otherwise) of the Company and its Subsidiary, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under this Agreement.

 

Section 1.21 “Maximum Advance Amount” in respect of each Advance Notice means
such amount as is equal to the greater of (i) 20% of the aggregate Daily Value
Traded during the 5 Trading Days immediately prior to (but not including) the
date the Company submits an Advance Notice, or (ii) $25,000, but not to exceed
$500,000.

 

Section 1.22 “Minimum Acceptable Price” or “MAP” shall be 90% of the last
closing price of the Common Stock on the Principal Market at the time of
delivery of each Advance Notice.

 

Section 1.23 “Ownership Limitation” shall have the meaning set forth in Section
2.01(a).

 



- 2 -

 

 

Section 1.24 “Person” shall mean an individual, a corporation, a partnership, an
association, a trust or other entity or organization, including a government or
political subdivision or an agency or instrumentality thereof.

 

Section 1.25 “Plan of Distribution” shall have the meaning set forth in Section
6.01(a).

 

Section 1.26 “Pricing Period” shall mean the 5 consecutive Trading Days
commencing on the Trading Day immediately following the Advance Notice Date.

 

Section 1.27 “Principal Market” shall mean the OTC Markets, the New York Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ
Capital Market, whichever is at the time the principal trading exchange or
market for the Common Stock.

 

Section 1.28 “Purchase Price” shall mean the price per share obtained by
multiplying the Market Price by 98%.

 

Section 1.29 “Registrable Securities” shall mean (i) the Shares and (iii) any
securities issued or issuable with respect to any of the foregoing by way of
exchange, stock dividend or stock split or in connection with a combination of
shares, recapitalization, consolidation or other reorganization or otherwise. As
to any particular Registrable Securities, once issued such securities shall
cease to be Registrable Securities when (a) the Registration Statement has been
declared effective by the SEC and such Registrable Securities have been disposed
of pursuant to the Registration Statement, (b) such Registrable Securities have
been sold under circumstances in which all of the applicable conditions of Rule
144 (or any similar provision then in force) under the Securities Act (“Rule
144”) are met, or (c) such Registrable Securities may be sold without any time,
volume or manner limitations pursuant to Rule 144.

 

Section 1.30 “Registration Limitation” shall have the meaning set forth in
Section 2.01(a).

 

Section 1.31 “Registration Period” shall have the meaning set forth in Section
6.01(b).

 

Section 1.32 “Registration Statement” shall mean a registration statement on
Form S-1 or Form S-3 or on such other form promulgated by the SEC for which the
Company then qualifies and which counsel for the Company shall deem appropriate,
and which form shall be available for the registration of the resale by the
Investor of the Registrable Securities under the Securities Act.

 

Section 1.33 “Regulation D” shall have the meaning set forth in the recitals of
this Agreement.

 

Section 1.34 “Sanctions” means any sanctions administered or enforced by U.S.
Department of Treasury’s Office of Office of Foreign Asset Control of the U.S.
Department of Treasury from time to time (“OFAC”) or the U.S. State Department,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority.

 

Section 1.35 “Sanction Programs” means a country or territory that is, or whose
government is, the subject of OFAC’s sanctions programs (including, without
limitation, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 



- 3 -

 

 

Section 1.36 “SEC” shall mean the U.S. Securities and Exchange Commission.

 

Section 1.37 “SEC Documents” shall have the meaning set forth in Section 4.05.

 

Section 1.38 “Securities Act” shall have the meaning set forth in the recitals
of this Agreement.

 

Section 1.39 “Settlement Document” shall have the meaning set forth in Section
2.02(a).

 

Section 1.40 “Shares” shall mean the Common Stock to be issued from time to time
hereunder pursuant to Advances.

 

Section 1.41 “Trading Day” shall mean any day during which the Principal Market
shall be open for business.

 

Section 1.42 “VWAP” means, for any Trading Day, the daily volume weighted
average price of the Common Stock for such date on the Principal Market as
reported by Bloomberg L.P. during regular trading hours.

 

Article II. Advances

 

Section 2.01 Advances; Mechanics. Subject to the terms and conditions of this
Agreement (including, without limitation, the provisions of Article VII hereof),
the Company, at its sole and exclusive option, may issue and sell to the
Investor, and the Investor shall purchase from the Company, Common Stock on the
following terms:

 

(a)Advance Notice. At any time during the Commitment Period the Company may
require the Investor to purchase Shares by delivering an Advance Notice to the
Investor, subject to the conditions set forth in Section 7.01, and in accordance
with the following provisions;

 

(i)The Company shall, in its sole discretion, select the Advance amount it
desires to request in each Advance Notice and the time it desires to deliver
each Advance Notice, which amount shall not exceed the Maximum Advance Amount,
provided however, the Company acknowledges and agrees that the total Advance
Amount that the Company will receive in connection with each Advance Notice may
be less than the Advance Amount requested in the Advance Notice due to
reductions to the Advance Amount in accordance with Section 2.01(c) of this
Agreement.

 

(ii)There shall be no mandatory minimum Advances and no non-usages fee for not
utilizing the Commitment Amount or any part thereof.

 

(b)Date of Delivery of Advance Notice. Advance Notices shall be delivered in
accordance with the instructions set forth on the bottom of Exhibit A. An
Advance Notice shall be deemed delivered on (i) the Trading Day it is received
by the Investor if such notice is received prior to 5:00 p.m. Eastern Time in
accordance with the instructions set forth on the bottom of Exhibit A, or (ii)
the immediately succeeding Trading Day if it is received after 5:00 p.m. Eastern
Time on a Trading Day or at any time on a day which is not a Trading Day, in
each case in accordance with the instructions set forth on the bottom of Exhibit
A. No Advance Notice may be deemed delivered on a day that is not a Trading Day.

 



- 4 -

 

 

(c)Advance Limitations. Regardless of the Advance Amount requested by the
Company in the Advance Notice, the final amount of the Advance shall be reduced
in accordance with each of the following limitations:

 

(i)Ownership Limitation; Commitment Amount. In no event shall the number of
shares of Common Stock issuable to the Investor pursuant to an Advance cause the
aggregate number of shares of Common Stock beneficially owned (as calculated
pursuant to Section 13(d) of the Exchange Act) by the Investor and its
affiliates to exceed.9.99% of the then outstanding Common Stock (the “Ownership
Limitation”). In connection with each Advance Notice delivered by the Company,
any portion of an Advance that would (i) cause the Investor to exceed the
Ownership Limitation or (ii) cause the aggregate amount of Advances to exceed
the Commitment Amount shall automatically be withdrawn with no further action
required by the Company, and such Advance Notice shall be deemed automatically
modified to reduce the aggregate amount of the requested Advance by an amount
equal to such withdrawn portion.

 

(ii)Registration Limitation. In no event shall the aggregate number of Shares
subject to an Advance Notice cause the number of Shares purchased by the
Investor pursuant to this Agreement to exceed the number of Shares registered
for resale by the Investor under the Registration Statement(s) then in effect
(the “Registration Limitation”). In connection with each Advance Notice, any
portion of an Advance that would exceed the Registration Limitation shall
automatically be withdrawn with no further action required by the Company and
such Advance Notice shall be deemed automatically modified to reduce the
aggregate amount of the requested Advance by an amount equal to such withdrawn
portion in respect of each Advance Notice.

 

(d)Minimum Acceptable Price.

 

(i)With respect to each Advance Notice (A) the amount of the Advance set forth
in such Advance Notice shall automatically be reduced by 20% for each Trading
Day during the Pricing Period for which the VWAP of the Common Stock is below
the MAP in effect with respect to such Advance Notice, or for which there is no
VWAP (each such day, an “Excluded Day”), and (B) for the avoidance of doubt,
each Excluded Day shall be excluded from the Pricing Period for purposes of
determining the Market Price.

 



- 5 -

 

 

(ii)The number of Shares to be issued and delivered to the Investor at each
Closing with respect to an Advance Notice with an Excluded Day shall be
determined based on the Advance Notice amount as reduced pursuant to Section
2.01(d)(i)(A) above (the “Adjusted Advance Amount”); provided, however, that the
Adjusted Advance Amount shall be automatically increased by an amount equal to
the number of Shares sold by the Investor on such Excluded Day (in a total
amount for each Excluded Day not to exceed 20% of the amount of the Advance set
forth in the original Advance Notice) at a price per share equal to the MAP in
effect with respect to such Advance Notice (without any further discount).

 

(e)Notwithstanding any other provision in this Agreement, the Company and the
Investor acknowledge and agree that upon the Investor’s receipt of a valid
Advance Notice the parties shall be deemed to have entered into an unconditional
contract binding on both parties for the purchase and sale of Shares pursuant to
such Advance Notice in accordance with the terms of this Agreement and subject
to applicable law.

 

Section 2.02 Closings. Each Closing shall take place as soon as practicable
after each Advance Date in accordance with the procedures set forth below. In
connection with each Closing, the Company and the Investor shall fulfill each of
its obligations as set forth below:

 

(a)On each Advance Date, the Investor shall deliver to the Company a written
document, in the form attached hereto as Exhibit B (each a “Settlement
Document”), setting forth the amount of the Advance (taking into account any
adjustments pursuant to Section 2.01), the Purchase Price, the number of shares
of Common Stock to be purchased by the Investor, and a report by Bloomberg, L.P.
indicating the VWAP for each of the Trading Days during the Pricing Period (or,
if not reported on Bloomberg, L.P., another reporting service reasonably agreed
to by the parties), in each case in accordance with the terms and conditions of
this Agreement.

 

(b)Promptly after receipt of the Settlement Document with respect to each
Advance (and, in any event, not later than two Trading Days after such receipt),
the Company will, or will cause its transfer agent to, electronically transfer
such number of shares of Common Stock to be purchased by the Investor (as set
forth in the Settlement Document) by crediting the Investor’s account or its
designee’s account at the Depository Trust Company through its Deposit
Withdrawal at Custodian System or by such other means of delivery as may be
mutually agreed upon by the parties hereto (which in all cases the resale of
such shares of Common Stock shall be covered by an effective Registration
Statement and may be freely transferred by the Investor), and transmit
notification to the Investor that such share transfer has been requested.
Promptly upon receipt of such notification, the Investor shall pay to the
Company the aggregate amount of the Advance (as set forth in the Closing
Statement) in cash in immediately available funds to an account designated by
the Company in writing. No fractional shares shall be issued, and any fractional
amounts shall be rounded to the next higher whole number of shares. Any
certificates evidencing Common Stock delivered pursuant hereto shall be free of
restrictive legends. To facilitate the transfer of the share of Common Stock by
the Investor, the shares of Common Stock will not bear any restrictive legends
so long as there is an effective Registration Statement covering such Common
Stock.

 



- 6 -

 

 

(c)On or prior to the Advance Date, each of the Company and the Investor shall
deliver to the other all documents, instruments and writings required to be
delivered by either of them pursuant to this Agreement in order to implement and
effect the transactions contemplated herein.

 

Section 2.03 Hardship. In the event the Investor sells shares of Common Stock
after receipt of an Advance Notice and the Company fails to perform its
obligations as mandated in Section 2.02, the Company agrees that in addition to
and in no way limiting the rights and obligations set forth in Article V hereto
and in addition to any other remedy to which the Investor is entitled at law or
in equity, including, without limitation, specific performance, it will hold the
Investor harmless against any loss, claim, damage, or expense (including
reasonable legal fees and expenses), as incurred, arising out of or in
connection with such default by the Company and acknowledges that irreparable
damage would occur in the event of any such default. It is accordingly agreed
that the Investor shall be entitled to an injunction or injunctions to prevent
such breaches of this Agreement and to specifically enforce (subject to the
Securities Act and other rules of the Principal Market), without the posting of
a bond or other security, the terms and provisions of this Agreement.

 

Article III. Representations and Warranties of Investor

 

Investor hereby represents and warrants to, and agrees with, the Company that
the following are true and correct as of the date hereof and as of each Advance
Date:

 

Section 3.01 Organization and Authorization. The Investor is duly organized,
validly existing and in good standing under the laws of the Cayman Islands and
has all requisite power and authority to execute, deliver and perform this
Agreement, including all transactions contemplated hereby. The decision to
invest and the execution and delivery of this Agreement by the Investor, the
performance by the Investor of its obligations hereunder and the consummation by
the Investor of the transactions contemplated hereby have been duly authorized
and require no other proceedings on the part of the Investor. The undersigned
has the right, power and authority to execute and deliver this Agreement and all
other instruments on behalf of the Investor or its shareholders. This Agreement
has been duly executed and delivered by the Investor and, assuming the execution
and delivery hereof and acceptance thereof by the Company, will constitute the
legal, valid and binding obligations of the Investor, enforceable against the
Investor in accordance with its terms.

 

Section 3.02 Evaluation of Risks. The Investor has such knowledge and experience
in financial, tax and business matters as to be capable of evaluating the merits
and risks of, and bearing the economic risks entailed by, an investment in the
Company and of protecting its interests in connection with the transactions
contemplated hereby. The Investor acknowledges and agrees that its investment in
the Company involves a high degree of risk, and that the Investor may lose all
or a part of its investment.

 



- 7 -

 

 

Section 3.03 No Legal, Investment or Tax Advice from the Company. The Investor
acknowledges that it had the opportunity to review this Agreement and the
transactions contemplated by this Agreement with its own legal counsel and
investment and tax advisors. The Investor is relying solely on such counsel and
advisors and not on any statements or representations of the Company or any of
the Company’s representatives or agents for legal, tax, investment or other
advice with respect to the Investor’s acquisition of Common Stock hereunder, the
transactions contemplated by this Agreement or the laws of any jurisdiction, and
that the Investor may lose all or part of its investment. The Investor’s
decision to enter into this Agreement has not been based upon any verbal or
written representation made by or on behalf of the Company, or any officer,
employee, agent or representative of the Company.

 

Section 3.04 Investment Purpose. The shares of Common Stock purchased by the
Investor hereunder are being or will be purchased for its own account, for
investment purposes, and without any view or intention to distribute such shares
in violation of the Securities Act or any other applicable securities laws. The
Investor agrees not to assign or in any way transfer the Investor’s rights to
the securities or any interest therein or its obligations under this Agreement
and acknowledges that the Company will not recognize any purported assignment or
transfer except in accordance with applicable Federal and state securities laws.
No other Person has or will have a direct or indirect beneficial interest in the
securities. The Investor agrees not to sell, hypothecate or otherwise transfer
the Investor’s Common Stock unless such shares are registered under Federal and
applicable state securities laws or unless, in the opinion of counsel
satisfactory to the Company, an exemption from such registration is available.

 

Section 3.05 Accredited Investor. The Investor is an “Accredited Investor” as
that term is defined in Rule 501(a)(3) of Regulation D.

 

Section 3.06 Information. The Investor and its advisors (and its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information it deemed material to making an
informed investment decision. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management and
has received answers to such questions. Neither such inquiries nor any other due
diligence investigations conducted by such Investor or its advisors, if any, or
its representatives shall modify, amend or affect the Investor’s right to rely
on the Company’s representations and warranties contained in this Agreement. The
Investor understands that its investment involves a high degree of risk. The
Investor has sought such accounting, legal and tax advice, as it has considered
necessary to make an informed investment decision with respect to the
transactions contemplated hereby.

 

Section 3.07 Not an Affiliate. The Investor is not an officer, director or a
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with the Company or any
“affiliate” of the Company (as that term is defined in Rule 405 promulgated
under the Securities Act).

 

Section 3.08 Trading Activities. The Investor’s trading activities with respect
to the Common Stock shall be in compliance with all applicable federal and state
securities laws, rules and regulations and the rules and regulations of the
Principal Market on which the Common Stock is listed or traded. Neither the
Investor nor its affiliates has any open short position in the Common Stock, nor
has the Investor entered into any hedging transaction that establishes a net
short position with respect to the Common Stock, and the Investor agrees that it
shall not, and that it will cause its affiliates not to, engage in any short
sales or hedging transactions with respect to the Common Stock; provided that
the Company acknowledges and agrees that upon receipt of an Advance Notice the
Investor has the right to sell the shares to be issued to the Investor pursuant
to the Advance Notice prior to receiving such shares.

 



- 8 -

 

 

Section 3.09 General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Common Stock offered
hereby.

 

Article IV. Representations and Warranties of the Company

 

Except as set forth in the SEC Documents, or in the Disclosure Schedules, which
Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation or warranty otherwise made herein to the extent of the disclosure
contained in the corresponding section of the Disclosure Schedules or in another
Section of the Disclosure Schedules, to the extent that it is reasonably
apparent on the face of such disclosure that such disclosure is applicable to
such Section, the Company represents and warrants to the Investor that, as of
the date hereof and as of each Advance Date (other than representations and
warranties which address matters only as of a certain date, which shall be true
and correct as written as of such certain date), that:

 

Section 4.01 Organization and Qualification. Each of the Company and its
Subsidiary (as defined below) is an entity duly organized and validly existing
under the laws of its state of organization or incorporation, and has the
requisite power and authority to own its properties and to carry on its business
as now being conducted. Each of the Company and its Subsidiary is duly qualified
to do business and is in good standing (to the extent applicable) in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect.
“Subsidiaries” means any Person (as defined below) in which the Company,
directly or indirectly, (x) owns any of the outstanding capital stock or holds
any equity or similar interest of such Person or (y) controls or operates all or
any part of the business, operations or administration of such Person, and each
of the foregoing, is individually referred to herein as a “Subsidiary.”

 

Section 4.02 Authorization, Enforcement, Compliance with Other Instruments. The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement and the other Transaction Documents
and to issue the Securities in accordance with the terms hereof and thereof. The
execution and delivery by the Company of this Agreement and the other
Transaction Documents, and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Common Stock) have been or (with respect to consummation) will be duly
authorized by the Company’s board of directors or other governing body and no
further consent or authorization will be required by the Company, its board of
directors or its shareholders. This Agreement and the other Transaction
Documents to which it is a party have been (or, when executed and delivered,
will be) duly executed and delivered by the Company and, assuming the execution
and delivery thereof and acceptance by the Investor, constitute (or, when duly
executed and delivered, will be) the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or other laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law. “Transaction Documents” means, collectively, this Agreement and
each of the other agreements and instruments entered into or delivered by any of
the parties hereto in connection with the transactions contemplated hereby and
thereby, as may be amended from time to time.

 



- 9 -

 

 

Section 4.03 No Conflict. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Common Stock) will not (i) result in a violation of the articles
of association or other organizational documents of the Company or its
Subsidiary (with respect to consummation, as the same may be amended prior to
the date on which any of the transactions contemplated hereby are consummated),
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or its Subsidiary is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations)
applicable to the Company or its Subsidiary or by which any property or asset of
the Company or its Subsidiary is bound or affected except, in the case of clause
(ii) or (iii) above, to the extent such violations that would not reasonably be
expected to have a Material Adverse Effect.

 

Section 4.04 SEC Documents; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to Section 15(d) of the Exchange Act for the two
years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (all of the foregoing filed
preceding the date hereof or amended after the date hereof, or filed after the
date hereof, and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein, and all
registration statements filed by the Company under the Securities Act, being
hereinafter referred to as the “SEC Documents”). The Company has made available
to the Investor through the SEC’s website at http://www.sec.gov, true and
complete copies of the SEC Documents. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Exchange Act or the Securities Act, as applicable, and the rules and regulations
of the SEC promulgated thereunder applicable to the SEC Documents, and none of
the SEC Documents, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the respective dates thereof and the results of
its operations and cash flows for the periods then ended (subject, in the case
of unaudited statements, to normal year-end audit adjustments).

 



- 10 -

 

 

Section 4.05 Equity Capitalization. The registered share capital of the Company
as of November 18, 2016 consists of 10,000,000 shares of Common Stock, of which
5,182,010 shares of Common Stock are issued and outstanding as of the date
hereof. All of such outstanding shares are duly authorized, validly issued,
fully paid and nonassessable.

 

Section 4.06 Intellectual Property Rights. The Company and its Subsidiary own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted, except as would not cause a Material Adverse
Effect. The Company and its Subsidiary do not have any knowledge of any
infringement by the Company or its Subsidiary of trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, or trade secrets, except as would not cause a
Material Adverse Effect. To the knowledge of the Company, there is no claim,
action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against the Company or its Subsidiary regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and, except as would not cause a Material Adverse Effect, the
Company is not aware of any facts or circumstances which might give rise to any
of the foregoing.

 

Section 4.07 Employee Relations. Neither the Company nor any of its Subsidiary
is involved in any labor dispute nor, to the knowledge of the Company or any of
its Subsidiary, is any such dispute threatened, in each case which is reasonably
likely to cause a Material Adverse Effect.

 

Section 4.08 Environmental Laws. The Company and its Subsidiary (i) are in
compliance in all material respects with all Environmental Laws (as defined
below), (ii) have received all permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where, in each of the foregoing clauses (i), (ii) and (iii),
the failure to so comply would be reasonably expected to have, individually or
in the aggregate, a Material Adverse Effect. The term “Environmental Laws” means
all applicable federal, state and local laws relating to pollution or protection
of human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 



- 11 -

 

 

Section 4.09 Title. Except as set forth in the SEC Documents or except as would
not cause a Material Adverse Effect, the Company has good and marketable title
to its properties and material assets owned by it, free and clear of any pledge,
lien, security interest, encumbrance, claim or equitable interest other than
such as are not material to the business of the Company. Any real property and
facilities held under lease by the Company and its subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its subsidiaries.

 

Section 4.10 Insurance. The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its subsidiaries are
engaged. The Company has no reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

Section 4.11 Regulatory Permits. Except as would not cause a Material Adverse
Effect, the Company and its subsidiaries possess all material certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct their respective businesses, and
neither the Company nor any such subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permits.

 

Section 4.12 Internal Accounting Controls. The Company and each of its
Subsidiary maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

Section 4.13 Absence of Litigation. Except as set forth in the SEC Documents,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending against or affecting the Company, the Common Stock or any of the
Company’s Subsidiary, wherein an unfavorable decision, ruling or finding would
have a Material Adverse Effect.

 

Section 4.14 Subsidiaries. Except as disclosed in the SEC Documents, the Company
does not presently own or control, directly or indirectly, any interest in any
other corporation, partnership, association or other business entity.

 

Section 4.15 Tax Status. Each of the Company and its Subsidiary (i) has timely
made or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has timely paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and (iii)
has set aside on its books provision reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company and its Subsidiaries know of no basis for any such claim.

 



- 12 -

 

 

Section 4.16 Certain Transactions. Except as set forth in the SEC Documents (or
as not required to be disclosed pursuant to applicable law) none of the officers
or directors of the Company is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer or
director, or to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any officer or director has a substantial
interest or is an officer, director, trustee or partner.

 

Section 4.17 Fees and Rights of First Refusal. The Company is not obligated to
offer the Common Stock offered hereunder on a right of first refusal basis or
otherwise to any third parties including, but not limited to, current or former
shareholders of the Company, underwriters, brokers, agents or other third
parties.

 

Section 4.18 Dilution. The Company is aware and acknowledges that issuance of
Common Stock hereunder could cause dilution to existing shareholders and could
significantly increase the outstanding number of Common Stock.

 

Section 4.19 No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Common Stock offered
hereby. None of the Company, its Subsidiary, any of its affiliates, or any
Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of Common Stock hereunder. The Company shall
be responsible for the payment of any financial advisory fees or brokers’
commissions (other than for Persons engaged by any Buyer or its investment
advisor) relating to or arising out of the transactions contemplated hereby
based upon arrangements made by or on behalf of the Company. Neither the Company
nor any of its Subsidiaries has engaged any placement agent or other agent in
connection with the offer or sale of Common Stock hereunder.

 

Section 4.20 Acknowledgment Regarding Investor’s Purchase of Shares. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length investor with respect to this Agreement and the transactions
contemplated hereunder. The Company further acknowledges that the Investor is
not acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereunder and any advice given by the Investor or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereunder is merely incidental to the Investor’s purchase of the Shares
hereunder. The Company is aware and acknowledges that it may not be able to
request Advances under this Agreement if the Registration Statement is not
declared effective or if any issuances of Common Stock pursuant to any Advances
would violate any rules of the Principal Market. The Company further is aware
and acknowledges that any shares issued pursuant to Section 13.05 hereunder
shall be earned on the date hereof and are not returnable under any
circumstances.

 



- 13 -

 

 

Section 4.21 Neither the Company, nor any subsidiary of the Company, nor, to the
Company’s knowledge, any director, officer, agent, employee or affiliate of the
Company or any subsidiary of the Company, is a person that is, or is owned or
controlled by a person that is:

 

(a)on the list of Specially Designated Nationals and Blocked Persons maintained
by OFAC from time to time;

 

(b)the subject of any Sanctions;

 

(c)has a place of business or is operating, organized or resident in a country
or territory that is, or whose government is, the subject Sanctions Programs.

 

Article V. Indemnification

 

The Investor and the Company represent to the other the following with respect
to itself:

 

Section 5.01 Indemnification by the Company. In consideration of the Investor’s
execution and delivery of this Agreement, and in addition to all of the
Company’s other obligations under this Agreement, the Company shall defend,
protect, indemnify and hold harmless the Investor, and all of its officers,
directors, partners, employees and agents (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement) and
each person who controls the Investor within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Investor
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and reasonable
and documented expenses in connection therewith (irrespective of whether any
such Investor Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by the Investor Indemnitees or any of
them as a result of, or arising out of, or relating to (a) any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement for the registration of the Shares as originally filed or in any
amendment thereof, or in any related prospectus, or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
the Company will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the Investor specifically for inclusion therein;
(b) any material misrepresentation or breach of any material representation or
material warranty made by the Company in this Agreement or any other
certificate, instrument or document contemplated hereby or thereby; (c) any
material breach of any material covenant, material agreement or material
obligation of the Company contained in this Agreement or any other certificate,
instrument or document contemplated hereby or thereby; or (d) any cause of
action, suit or claim brought or made against such Investor Indemnitee not
arising out of any action or inaction of an Investor Indemnitee, and arising out
of or resulting from the execution, delivery, performance or enforcement of this
Agreement or any other instrument, document or agreement executed pursuant
hereto by any of the Investor Indemnitees. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.

 



- 14 -

 

 

Section 5.02 Indemnification by the Investor. In consideration of the Company’s
execution and delivery of this Agreement, and in addition to all of the
Investor’s other obligations under this Agreement, the Investor shall defend,
protect, indemnify and hold harmless the Company and all of its officers,
directors, shareholders, employees and agents (including, without limitation,
those retained in connection with the transactions contemplated by this
Agreement) (collectively, the “Company Indemnitees”) from and against any and
all Indemnified Liabilities incurred by the Company Indemnitees or any of them
as a result of, or arising out of, or relating to (a) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement for the registration of the Shares as originally filed or in any
amendment thereof, or in any related prospectus, or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
the Investor will only be liable for written information relating to the
Investor furnished to the Company by or on behalf of the Investor specifically
for inclusion in the documents referred to in the foregoing indemnity, and will
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Investor by or on
behalf of the Company specifically for inclusion therein; (b) any
misrepresentation or breach of any representation or warranty made by the
Investor in this Agreement or any instrument or document contemplated hereby or
thereby executed by the Investor; (c) any breach of any covenant, agreement or
obligation of the Investor(s) contained in this Agreement or any other
certificate, instrument or document contemplated hereby or thereby executed by
the Investor; or (d) any cause of action, suit or claim brought or made against
such Company Indemnitee not arising out of any action or inaction of a Company
Indemnitee and arising out of or resulting from the execution, delivery,
performance or enforcement of this Agreement or any other instrument, document
or agreement executed pursuant hereto by any of the Company Indemnitees. To the
extent that the foregoing undertaking by the Investor may be unenforceable for
any reason, the Investor shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities, which is permissible under
applicable law.

 



Section 5.03 Notice of Claim. Promptly after receipt by an Investor Indemnitee
or Company Indemnitee of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving an Indemnified
Liability, such Investor Indemnitee or Company Indemnitee, as applicable, shall,
if a claim for an Indemnified Liability in respect thereof is to be made against
any indemnifying party under this Article V, deliver to the indemnifying party a
written notice of the commencement thereof; but the failure to so notify the
indemnifying party will not relieve it of liability under this Article V except
to the extent the indemnifying party is prejudiced by such failure. The
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually reasonably satisfactory to the indemnifying party and the Investor
Indemnitee or Company Indemnitee, as the case may be; provided, however, that an
Investor Indemnitee or Company Indemnitee shall have the right to retain its own
counsel with the reasonable fees and expenses of not more than one counsel for
such Investor Indemnitee or Company Indemnitee to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the indemnifying
party, the representation by such counsel of the Investor Indemnitee or Company
Indemnitee and the indemnifying party would be inappropriate due to actual or
potential differing interests between such Investor Indemnitee or Company
Indemnitee and any other party represented by such counsel in such proceeding.
The Investor Indemnitee or Company Indemnitee shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Investor Indemnitee or Company
Indemnitee which relates to such action or claim. The indemnifying party shall
keep the Investor Indemnitee or Company Indemnitee fully apprised at all times
as to the status of the defense or any settlement negotiations with respect
thereto. No indemnifying party shall be liable for any settlement of any action,
claim or proceeding effected without its prior written consent, provided,
however, that the indemnifying party shall not unreasonably withhold, delay or
condition its consent. No indemnifying party shall, without the prior written
consent of the Investor Indemnitee or Company Indemnitee, consent to entry of
any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Investor Indemnitee or Company Indemnitee of a release from all
liability in respect to such claim or litigation. Following indemnification as
provided for hereunder, the indemnifying party shall be subrogated to all rights
of the Investor Indemnitee or Company Indemnitee with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made. The indemnification required by this Article V shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received and payment therefor is due.

 



- 15 -

 

 

Section 5.04 Contribution. In the event that the indemnity provided in Section
5.01 or Section 5.02 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, the Company and the Investor severally agree
to contribute to the aggregate losses, claims, damages and liabilities
(including legal or other expenses reasonably incurred in connection with
investigating or defending the same) (collectively “Losses”) to which the
Company or the Investor may be subject in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and by the
Investor on the other from transactions contemplated by this Agreement. If the
allocation provided by the immediately preceding sentence is unavailable for any
reason, the Company and the Investor severally shall contribute in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the Company on the one hand and of the Investor on the
other in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. Benefits received
by the Company shall be deemed to be equal to the total proceeds from the
offering (net of all discounts and commissions but before deducting expenses)
received by it, and benefits received by the Investor shall be deemed to be
equal to the total discounts received by the Investor. Relative fault shall be
determined by reference to, among other things, whether any untrue or any
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information provided by the Company on the
one hand or the Investor on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The Company and the Investor agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation which does not take account of the
equitable considerations referred to above. The aggregate amount of losses,
liabilities, claims, damages and expenses incurred by an indemnified party and
referred to above in this Article V shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue or alleged untrue statement or
omission or alleged omission. Notwithstanding the provisions of this Section
5.04, the Investor shall not be required to contribute any amount in excess of
the amount by which the Purchase Price for Shares actually purchased pursuant to
this Agreement exceeds the amount of any damages which the Investor has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Article V, each person who
controls the Investor within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and each director, officer, employee and agent of
the Investor shall have the same rights to contribution as the Investor, and
each person who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, each officer of the Company
who shall have signed the Registration Statement and each director of the
Company shall have the same rights to contribution as the Company, subject in
each case to the applicable terms and conditions of this Section 5.04.

 



Section 5.05 Remedies. The remedies provided for in this Article V are not
exclusive and shall not limit any right or remedies which may otherwise be
available to any indemnified person at law or in equity. The obligations of the
parties to indemnify or make contribution under this Article V shall survive
expiration or termination of this Agreement for a period of three years.

 

Section 5.06 Limitation of liability. Notwithstanding the foregoing, no party
shall be entitled to recover from the other party for punitive, indirect,
incidental or consequential damages.

 

Article VI.

Covenants of the Company

 

Section 6.01 Registration Statement.

 

(a)Filing of a Registration Statement. The Company shall prepare and, as soon as
practicable, but in no event later than 60 days after the date hereof, file with
the SEC an initial Registration Statement covering the resale of the Registrable
Securities. The Company shall not have the ability to request any Advances until
the effectiveness of a Registration Statement. Each Registration Statement shall
contain the “Plan of Distribution” section in substantially the form attached
hereto as Exhibit C. The Company shall use its commercially reasonable efforts
to have such initial Registration Statement, and each other Registration
Statement required to be filed pursuant to the terms of this Agreement, declared
effective by the SEC as soon as practicable.

 



- 16 -

 

 

(b)Maintaining a Registration Statement. The Company shall maintain the
effectiveness of any Registration Statement with respect to Registrable
Securities that has been declared effective at all times during the Commitment
Period or, if earlier, until such time as no Registrable Securities registered
thereunder remain outstanding (the “Registration Period”). Notwithstanding
anything to the contrary contained in this Agreement, the Company shall ensure
that, when filed and at all times while effective, each Registration Statement
(including, without limitation, all amendments and supplements thereto) and the
prospectus (including, without limitation, all amendments and supplements
thereto) used in connection with such Registration Statement shall not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein (in
the case of prospectuses, in the light of the circumstances in which they were
made) not misleading.

 

(c)Filing Procedures. Not less than three business days prior to the filing of a
Registration Statement and not less than one business day prior to the filing of
any related amendments and supplements to all Registration Statements (except
for any amendments or supplements caused by the filing of any annual reports on
Form 10-K, current reports on Form 8-K, and any similar or successor reports),
the Company shall furnish to the Investor copies of all such documents proposed
to be filed, which documents (other than those incorporated or deemed to be
incorporated by reference) will be subject to the reasonable and prompt review
of the Investor. The Investor shall furnish comments on a Registration Statement
and any related amendment and supplement to a Registration Statement to the
Company within 24 hours of the receipt thereof. If the Investor fails to provide
comments to the Company within such 24-hour period, then the Registration
Statement, related amendment or related supplement, as applicable, shall be
deemed accepted by the Investor in the form originally delivered by the Company
to the Investor.

 

(d)Delivery of Final Documents. The Company shall furnish to the Investor
without charge, (i) at least one copy of each Registration Statement as declared
effective by the SEC and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, all
exhibits and each preliminary prospectus, (ii) at the request of the Investor,
10 copies of the final prospectus included in such Registration Statement and
all amendments and supplements thereto (or such other number of copies as the
Investor may reasonably request) and (iii) such other documents as the Investor
may reasonably request from time to time in order to facilitate the disposition
of the Registrable Securities owned by the Investor pursuant to a Registration
Statement.

 



- 17 -

 

 

(e)Amendments and Other Filings. The Company shall (i) prepare and file with the
SEC such amendments (including post-effective amendments) and supplements to a
Registration Statement and the related prospectus used in connection with such
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the Securities Act, as may be necessary to keep such
Registration Statement effective at all times during the Registration Period,
and prepare and file with the SEC such additional Registration Statements in
order to register for resale under the Securities Act all of the Registrable
Securities; (ii) cause the related prospectus to be amended or supplemented by
any required prospectus supplement (subject to the terms of this Agreement), and
as so supplemented or amended to be filed pursuant to Rule 424; and (iii)
provide the Investor copies of all correspondence from and to the SEC relating
to a Registration Statement (provided that the Company may excise any
information contained therein which would constitute material non-public
information. In the case of amendments and supplements to a Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 6.01(e)) by reason of the Company’s filing a report on
Form 10-K, or Form 8-K or any analogous report under the Exchange Act, the
Company shall incorporate such report by reference into the Registration
Statement, if applicable, or shall file such amendments or supplements with the
SEC either on the day on which the Exchange Act report is filed which created
the requirement for the Company to amend or supplement the Registration
Statement, if feasible, or otherwise promptly thereafter.

 

(f)Blue-Sky. The Company shall use its commercially reasonable efforts to, if
applicable, (i) register and qualify the Registrable Securities covered by a
Registration Statement under such other securities or “blue sky” laws of such
jurisdictions in the United States as the Investor reasonably requests,
(ii) prepare and file in those jurisdictions, such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (w) make any change to its Articles of
Incorporation or Bylaws, (x) qualify to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 6.01(f), (y)
subject itself to general taxation in any such jurisdiction, or (z) file a
general consent to service of process in any such jurisdiction. The Company
shall promptly notify the Investor of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or “blue sky”
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threat of any proceeding for such purpose.

 

Section 6.02 Listing of Common Stock. The Company shall use its commercially
reasonable efforts to maintain the Common Stock’ authorization for quotation on
the Principal Market and shall notify the Investor promptly if the Common Stock
shall cease to be authorized for quotation on the Principal Market.

 

Section 6.03 Opinion of Counsel. On the date on which the Registration Statement
is filed, the Company shall deliver to the Investor an opinion from counsel to
the Company in a form customary for such type of opinion.

 

Section 6.04 Exchange Act Registration. The Company will file in a timely manner
all reports and other documents required of it as a reporting company under the
Exchange Act and will not take any action or file any document (whether or not
permitted by Exchange Act or the rules thereunder) to terminate or suspend its
reporting and filing obligations under the Exchange Act.

 



- 18 -

 

 

Section 6.05 Transfer Agent Instructions. Upon effectiveness of the Registration
Statement the Company shall, and (if required by the transfer agent) cause legal
counsel for the Company to deliver, to the transfer agent for such Registrable
Securities (with a copy to the Investor) confirmation that such Registration
Statement has been declared effective by the SEC and instructions to issue
Common Stock to the Investor free of restrictive legends upon each Advance.

 

Section 6.06 Corporate Existence. The Company will take all steps necessary to
preserve and continue the corporate existence of the Company during the
Commitment Period.

 

Section 6.07 Notice of Certain Events Affecting Registration; Suspension of
Right to Make an Advance. The Company will immediately notify the Investor, and
confirm in writing, upon its becoming aware of the occurrence of any of the
following events in respect of a Registration Statement or related prospectus
relating to an offering of Registrable Securities: (i) receipt of any request
for additional information by the SEC or any other Federal or state governmental
authority during the period of effectiveness of the Registration Statement for
amendments or supplements to the Registration Statement or related prospectus;
(ii) the issuance by the SEC or any other Federal governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation or written threat of any proceeding for such
purpose; (iv) the happening of any event that makes any statement made in the
Registration Statement or related prospectus of any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or of the necessity to amend the Registration Statement or
supplement a related prospectus to comply with the Securities Act or any other
law; and (v) the Company’s reasonable determination that a post-effective
amendment to the Registration Statement would be appropriate (other than, in the
case of this clause (v), for routine post-effective amendments required in order
to maintain the effectiveness of a Registration Statement filed on Form F-1);
and the Company will promptly make available to the Investor any such supplement
or amendment to the related prospectus. The Company shall not deliver to the
Investor any Advance Notice, and the Investor shall not sell any Shares pursuant
to a Registration Statement, during the continuation of any of the foregoing
events (each of the events described in the immediately preceding clauses (i)
through (v), inclusive, a “Material Outside Event”).

 

Section 6.08 Consolidation. If an Advance Notice has been delivered to the
Investor, then the Company shall not effect any consolidation of the Company
with or into, or a transfer of all or substantially all the assets of the
Company to another entity before the transaction contemplated in such Advance
Notice has been closed in accordance with Section 2.02 hereof.

 



- 19 -

 

 

Section 6.09 Issuance of the Company’s Common Stock. The sale of the Common
Stock hereunder shall be made in accordance with the provisions and requirements
of Regulation D and any applicable state securities law.

 

Section 6.10 Market Activities. The Company will not, directly or indirectly,
take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company under Regulation M of the Exchange Act.

 

Section 6.11 Opinion of Counsel Concerning Resales. Provided that the Investor’s
resale of Common Stock received pursuant to this Agreement may be freely sold by
the Investor either pursuant to an effective Registration Statement, in
accordance with Rule 144, or otherwise, the Company shall obtain for the
Investor, at the Company’s expense, any and all opinions of counsel which may be
required by the Company’s transfer agent to issue such shares free of
restrictive legends, or to remove legends from such shares.

 

Section 6.12 Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, will pay all expenses
incident to the performance of its obligations hereunder, including but not
limited to (i) the preparation, printing and filing of the Registration
Statement and each amendment and supplement thereto, of each prospectus and of
each amendment and supplement thereto; (ii) the preparation, issuance and
delivery of any Shares issued pursuant to this Agreement, (iii) all fees and
disbursements of the Company’s counsel, accountants and other advisors, (iv) the
qualification of the Shares under securities laws in accordance with the
provisions of this Agreement, including filing fees in connection therewith, (v)
the printing and delivery of copies of any prospectus and any amendments or
supplements thereto, (vi) the fees and expenses incurred in connection with the
listing or qualification of the Shares for trading on the Principal Market, or
(vii) filing fees of the SEC and the Principal Market.

 

Section 6.13 Sales. Without the written consent of the Investor, the Company
will not, directly or indirectly, offer to sell, sell, contract to sell, grant
any option to sell or otherwise dispose of any Common Stock (other than the
Shares offered pursuant to the provisions of this Agreement, the issuance of
shares upon the exercise of outstanding options or warrants , and/or the
issuance of shares under publicly disclosed equity compensation plans of the
Company) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire, Common Stock (other than the
issuance of stock options and other equity award under publicly disclosed equity
compensation plans of the Company) during the period beginning on the 5th
Trading Day immediately prior to an Advance Notice Date and ending on the 5th
Trading Day immediately following the corresponding Advance Date.

 

Section 6.14 Current Report. Upon the Effective Date, the Company shall not, and
the Company shall cause each its Subsidiary and each of its and their respective
officers, directors, employees and agents not to, provide the Investor with any
material, non-public information regarding the Company or any of its
Subsidiaries without the express prior written consent of the Investor (which
may be granted or withheld in the Investor’s sole discretion). Notwithstanding
anything contained in this Agreement to the contrary, the Company expressly
agrees that it shall publicly disclose, no later than four (4) Business Days
following the Effective Date, any information communicated to the Investor by
or, to the knowledge of the Company, on behalf of the Company in connection with
the transactions contemplated herein, which, following the Effective Date would,
if not so disclosed, constitute material, non-public information regarding the
Company or its Subsidiary.

 



- 20 -

 

 

Section 6.15 Black-out Periods. Notwithstanding any other provision of this
Agreement, the Company shall not deliver an Advance Notice during any Company
black-out periods or during any other period in which the Company is, or could
be deemed to be, in possession of material non-public information.

 

Section 6.16 Use of Proceeds. The Company will use the proceeds from the sale of
the Common Stock hereunder for working capital and other general corporate
purposes or, if different, in a manner consistent with the application thereof
described in the Registration Statement. The Company will not, to its knowledge,
directly or indirectly, use the proceeds of the transaction, or lend,
contribute, facilitate or otherwise make available such proceeds to any person
(i) to fund any activities or business of or with any person, or in any country
or territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions or Sanctions Programs, or (ii) in any other manner that
will result in a violation of Sanctions.

  

Article VII.

Conditions for Advance and Conditions to Closing

 

Section 7.01 Conditions Precedent to the Right of the Company to Deliver an
Advance Notice. The right of the Company to deliver an Advance Notice and the
obligations of the Investor hereunder with respect to an Advance is subject to
the satisfaction by the Company, on each Advance Notice Date and Advance Date (a
“Condition Satisfaction Date”), of each of the following conditions:

 

(a)Accuracy of the Company’s Representations and Warranties. The representations
and warranties of the Company shall be true and correct in all material
respects.

 

(b)Registration of the Common Stock with the SEC. There is an effective
Registration Statement pursuant to which the Investor is permitted to utilize
the prospectus thereunder to resell all of the Common Stock issuable pursuant to
such Advance Notice. The Company shall have filed with the SEC all reports,
notices and other documents required under the Exchange Act and applicable SEC
regulations during the twelve-month period immediately preceding the applicable
Condition Satisfaction Date.

 

(c)Authority. The Company shall have obtained all permits and qualifications
required by any applicable state for the offer and sale of the Common Stock, or
shall have the availability of exemptions therefrom. The sale and issuance of
the Common Stock shall be legally permitted by all laws and regulations to which
the Company is subject.

 

(d)No Material Outside Event. No Material Outside Event shall have occurred and
be continuing.

 



- 21 -

 

 

(e)Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to each Condition Satisfaction Date.

 

(f)No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits or
directly and adversely affects any of the transactions contemplated by this
Agreement, and no proceeding shall have been commenced that may have a Material
Adverse Effect.

 

(g)No Suspension of Trading in or Delisting of Common Stock. The Common Stock is
quoted trading on a Principal Market and all of the shares issuable pursuant to
such Advance Notice will be listed or quoted for trading on such Principal
Market and the Company believes, in good faith, that trading of the Common Stock
on a Principal Market will continue uninterrupted for the foreseeable future.
The issuance of Common Stock with respect to the applicable Advance Notice will
not violate the shareholder approval requirements of the Principal Market. The
Company shall not have received any notice threatening the continued quotation
of the Common Stock on the Principal Market.

 

(h)Authorized. There shall be a sufficient number of authorized but unissued and
otherwise unreserved Common Stock for the issuance of all of the shares issuable
pursuant to such Advance Notice.

 

(i)Executed Advance Notice. The Investor shall have received the Advance Notice
executed by an officer of the Company and the representations contained in such
Advance Notice shall be true and correct as of the applicable Condition
Satisfaction Date.

 

(j)Consecutive Advance Notices. Except with respect to the first Advance Notice,
the Company shall have delivered all Shares relating to all prior Advances.

 

Article VIII.

Non-Disclosure of Non-Public Information

 

The Company covenants and agrees that it shall refrain from disclosing, and
shall cause its officers, directors, employees and agents to refrain from
disclosing, any material non-public information (as determined under the
Securities Act, the Exchange Act, or the rules and regulations of the SEC) to
the Investor without also disseminating such information to the public, unless
prior to disclosure of such information the Company identifies such information
as being material non-public information and provides the Investor with the
opportunity to accept or refuse to accept such material non-public information
for review. Unless specifically agreed to in writing, in no event shall the
Investor have a duty of confidentially, or be deemed to have agreed to maintain
information in confidence, with respect to (i) any information disclosed in
violation of this provision or (ii) the delivery of any Advance Notices.

 



- 22 -

 

 

Article IX.

Non Exclusive Agreement

 

Notwithstanding anything contained herein, this Agreement and the rights awarded
to the Investor hereunder are non-exclusive, and, subject to the provisions in
Section 6.13, the Company may, at any time throughout the term of this Agreement
and thereafter, issue and allot, or undertake to issue and allot, any shares
and/or securities and/or convertible notes, bonds, debentures, options to
acquire shares or other securities and/or other facilities which may be
converted into or replaced by Common Stock or other securities of the Company,
and to extend, renew and/or recycle any bonds and/or debentures, and/or grant
any rights with respect to its existing and/or future share capital.

 

Article X.

Choice of Law/Jurisdiction

 

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New York without regard to the principles of conflict of laws.
The parties further agree that any action between them shall be heard in New
York County, New York, and expressly consent to the jurisdiction and venue of
the Supreme Court of New York, sitting in New York County, New York and the
United States District Court of the Southern District of New York, sitting in
New York, New York, for the adjudication of any civil action asserted pursuant
to this paragraph.

 

Article XI. Assignment; Termination

 

Section 11.01 Assignment. Neither this Agreement nor any rights of the parties
hereto may be assigned to any other Person.

 

Section 11.02 Termination.

 

(a)Unless earlier terminated as provided hereunder, this Agreement shall
terminate automatically on the earliest of (i) the first day of the month next
following the 36-month anniversary of the Effective Date or (ii) the date on
which the Investor shall have made payment of Advances pursuant to this
Agreement in the aggregate amount of the Commitment Amount.

 

(b)The Company may terminate this Agreement effective upon fifteen Trading Days’
prior written notice to the Investor; provided that (i) there are no outstanding
Advance Notices, the Common Stock under which have yet to be issued, and (ii)
the Company has paid all amounts owed to the Investor pursuant to this
Agreement. This Agreement may be terminated at any time by the mutual written
consent of the parties, effective as of the date of such mutual written consent
unless otherwise provided in such written consent.

 

(c)Nothing in this Section 11.02 shall be deemed to release the Company or the
Investor from any liability for any breach under this Agreement, or to impair
the rights of the Company and the Investor to compel specific performance by the
other party of its obligations under this Agreement. The indemnification
provisions contained in Article V shall survive termination hereunder.

 



- 23 -

 

 

Article XII. Notices

 

Any notices, consents, waivers, or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile or e-mail if sent on a business day, or, if not
sent on a business day, on the immediately following business day, provided a
copy is mailed by U.S. certified mail, return receipt requested or overnight
carrier; (iii) 7 days after being sent by U.S. or Israeli certified mail, return
receipt requested, or (iv) 1 day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications,
except for Advance Notices which shall be delivered in accordance with hereof,
shall be:

 

If to the Company, to: EZTD, INC.  

6 Yehezkel Koifman Street

Tel-Aviv, Israel 68012

 

Telephone: +972-73-705-8000

Email: itail@eztrader.com

  With a copy to (which shall not Constitute notice or delivery of process) to:
Zysman, Aharoni, Gayer and Sullivan & Worcester LLP
1633 Broadway   New York, NY 10019   Attention: Oded Har-Even, Esq.   Telephone:
(212) 660-5002   Email: ohareven@zag-sw.com     If to the Investor(s): YAII PN,
Ltd.   1012 Springfield Avenue   Mountainside, NJ 07092   Attention: Matthew
Beckman   Portfolio Manager   Telephone: (201) 985-8300  

Email: mbeckman@yorkvilleadvisors.com

 



- 24 -

 

 



With a Copy (which shall not Constitute notice or delivery of process) to:

David Gonzalez, Esq.

1012 Springfield Avenue

  Mountainside, NJ 07092   Telephone: (201) 985-8300   Email:
legal@yorkvilleadvisors.com

 

Either may change its information contained in this Article XII by delivering
notice to the other party as set forth herein.

 

Article XIII. Miscellaneous

 

Section 13.01 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. Facsimile or other electronically
scanned and delivered signatures, including by e-mail attachment, shall be
deemed originals for all purposes of this Agreement.

 

Section 13.02 Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Investor, the Company, their
respective affiliates and persons acting on their behalf with respect to the
matters discussed herein, and this Agreement, and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.

 

Section 13.03 Reporting Entity for the Common Stock. The reporting entity relied
upon for the determination of the trading price or trading volume of the Common
Stock on any given Trading Day for the purposes of this Agreement shall be
Bloomberg, L.P. or any successor thereto. The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.

 

Section 13.04 [Reserved]

 

Section 13.05 Commitment Fee. On the 1 year anniversary of the date hereof the
Company shall pay a commitment fee in shares of the Company’s Common Stock in
such number equal to the aggregate amount of USD$100,000 (the “Commitment Fee”)
divided by the closing bid price of the Company’s Common Stock as quoted by
Bloomberg, L.P. on the 1 year anniversary of the date hereof to the Subsidiary
Fund, (the “Commitment Fee Shares”).

 

Section 13.06 Fully Earned. Notwithstanding when the Commitment Fee Shares are
issued such shares shall be deemed fully earned as of the date hereof.

 

Section 13.07 Brokerage. Each of the parties hereto represents that it has had
no dealings in connection with this transaction with any finder or broker who
will demand payment of any fee or commission from the other party. The Company
on the one hand, and the Investor, on the other hand, agree to indemnify the
other against and hold the other harmless from any and all liabilities to any
person claiming brokerage commissions or finder’s fees on account of services
purported to have been rendered on behalf of the indemnifying party in
connection with this Agreement or the transactions contemplated hereby.

 

Section 13.08 No Sales or Transfers Absent Registration or Applicable Exemption.
The Investor covenants to the Company that it will not sell or otherwise
transfer any Shares unless (i) a Registration Statement with respect to the such
Shares shall have been declared effective by the SEC and shall continue to be
effective at the time of any such sale or transfer or (ii) in the opinion of
counsel to the Investor, there is an applicable exemption from registration
under the Securities Act with respect to each such sale or transfer.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

  

- 25 -

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Standby Equity
Distribution Agreement to be executed by the undersigned, thereunto duly
authorized, as of the date first set forth above.

 

  COMPANY:   EZTD, Inc.         By: /s/ Shimon Citron   Name: Shimon Citron  
Title: Chief Executive Officer         INVESTOR:   YAII PN, Ltd.         By:
Yorkville Advisors Global, LP   Its: Investment Manager         By: Yorkville
Advisors Global, LLC   Its: General Partner         By: /s/ David Gonzalez  
Name:  David Gonzalez   Title: Member and General Counsel      

  

- 26 -

 

 

EXHIBIT A

 

ADVANCE NOTICE

 

EZTD, INC.

 

Dated: ______________

 

The undersigned, _______________________ hereby certifies, with respect to the
sale of Common Stock of EZTD, INC. (the “Company”) issuable in connection with
this Advance Notice, delivered pursuant to that certain Standby Equity
Distribution Agreement, dated as of _______, 201_ (the “Agreement”), as follows:

 

1.       The undersigned is the duly elected ______________ of the Company.

 

2.       There are no fundamental changes to the information set forth in the
Registration Statement which would require the Company to file a post-effective
amendment to the Registration Statement.

 

3.       The Company has performed in all material respects all covenants and
agreements to be performed by the Company and has complied in all material
respects with all obligations and conditions contained in this Agreement on or
prior to the Advance Notice Date, and shall continue to perform in all material
respects all covenants and agreements to be performed by the Company through the
applicable Advance Date. All conditions to the delivery of this Advance Notice
are satisfied as of the date hereof.

 

4.       The undersigned hereby represents, warrants and covenants that it has
made all filings (“SEC Filings”) required to be made by it pursuant to
applicable securities laws (including, without limitation, all filings required
under the Securities Exchange Act of 1934). All SEC Filings have been reviewed
and approved for release by the Company’s attorneys and, if containing financial
information, the Company’s independent certified public accountants. None of the
SEC Filings contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

5.       The Advance requested is _____________________.

 

6.       The Minimum Acceptable Price with respect to this Advance Notice is
_________ (90% of the last closing price of the Common Stock on the Principal
Market at the time of delivery of this Advance Notice.

 

7.       4.99% of the outstanding Common Stock of the Company as of the date
hereof is ___________.

 

The undersigned has executed this Advance Notice as of the date first set forth
above.

 

  EZTD, INC.         By:  

 



Please deliver this Advance Notice by email with a follow up phone call to:

Email: Trading@yorkvilleadvisors.com

Attention: Trading Department and Compliance Officer

Confirmation Telephone Number: (201) 985-8300.

 

 

 

 

EXHIBIT B

 

FORM OF SETTLEMENT DOCUMENT

 

VIA EMAIL

 

EZTD, INC.

Attn:

Email:

 

  Below please find the settlement information with respect to the Advance
Notice dated:         1. (a) Amount of Advance Notice:  $     (b) Amount of
Advance Notice (after taking into account any adjustments pursuant to Section
2.01):  $       2. Market Price:  $       3. Purchase Price (Market Price
X  98%) per share:  $       4. Number of Shares due to Investor:  

 

Please issue the number of Shares due to the Investor to the account of the
Investor as follows:

 

Investor’s DTC participant #:

 

ACCOUNT NAME:

ACCOUNT NUMBER:

ADDRESS:

CITY:

COUNTRY:

Contact person:

Number and/or email:

 

  Sincerely,       YAII PN, LTD.

 

Approved By EZTD, INC.:

 

      Name:    

 

 

 

 

EXHIBIT C

 

PLAN OF DISTRIBUTION

 

The Selling Stockholder and any of its pledgees, assignees and
successors-in-interest may, from time to time, sell any or all of their Common
Stock on the OTCQB or any other stock exchange, market or trading facility on
which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The Selling Stockholder may use any one or more of
the following methods when selling shares:

 

●ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

●block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

●purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

●an exchange distribution in accordance with the rules of the applicable
exchange;

 

●privately negotiated transactions;

 

●broker-dealers may agree with the Selling Stockholder to sell a specified
number of such shares at a stipulated price per share;

 

●through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

●a combination of any such methods of sale; or

 

●any other method permitted pursuant to applicable law.

 

The Selling Stockholder may also sell shares under Rule 144 under the Securities
Act of 1933, as amended (the “Securities Act”), if available, rather than under
this prospectus.

 

The Selling Stockholder is an “underwriter” within the meaning of Section
2(a)(11) of the Securities Act.

 

Broker-dealers engaged by the Selling Stockholder may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholder (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2121.

 



 

 

 

The Selling Stockholder is an, and any broker-dealers or agents that are
involved in selling the shares may be deemed to be, “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act. The Selling Stockholder has
informed the Company that it does not have any written or oral agreement or
understanding, directly or indirectly, with any person to distribute the Common
Stock. In no event shall any broker-dealer receive fees, commissions and markups
which, in the aggregate, would exceed eight percent (8%).

 

Because the Selling Stockholder is an “underwriter” within the meaning of the
Securities Act, it is subject to the prospectus delivery requirements of the
Securities Act including Rule 172 thereunder. In addition, any securities
covered by this prospectus which qualify for sale pursuant to Rule 144 under the
Securities Act may be sold under Rule 144 rather than under this prospectus.
There is no underwriter (other than the Selling Stockholder) or coordinating
broker acting in connection with the proposed sale of the resale shares by the
Selling Stockholder.

 

We have agreed to keep this prospectus effective until the earlier of (i) the
date on which the shares may be resold by the Selling Stockholders without
registration and without regard to any volume limitations by reason of Rule 144
under the Securities Act or any other rule of similar effect or (ii) all of the
shares have been sold pursuant to this prospectus or Rule 144 under the
Securities Act or any other rule of similar effect. The resale shares will be
sold only through registered or licensed brokers or dealers if required under
applicable state securities laws. In addition, in certain states, the resale
shares may not be sold unless they have been registered or qualified for sale in
the applicable state or an exemption from the registration or qualification
requirement is available and is complied with.

 

Expenses, Indemnification

 

We will not receive any of the proceeds from the sale of the Common Stock sold
by the Selling Stockholder and will bear all expenses related to the
registration of this offering, but will not pay for any commissions, fees or
discounts, if any, relating to the sale of the Common Stock sold by the Selling
Stockholder. We have agreed to indemnify the Selling Stockholder against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act.

 

Supplements

 

In the event of a material change in the plan of distribution disclosed in this
prospectus, the Selling Stockholder will not be able to effect transactions in
the shares pursuant to this prospectus until such time as a post-effective
amendment to the registration statement is filed with, and declared effective
by, the SEC.

 

Regulation M

 

We have informed the Selling Stockholder that it is required to comply with
Regulation M promulgated under the Securities Exchange Act of 1934 with respect
to any purchase or sale of our Common Stock. In general, Rule 102 under
Regulation M prohibits any person connected with a distribution of our Common
Stock from directly or indirectly bidding for, or purchasing for any account in
which it has a beneficial interest, any of the shares or any right to purchase
the shares, for a period of one business day before and after completion of its
participation in the distribution.

 

During any distribution period, Regulation M prohibits the Selling Stockholder
and any other persons engaged in the distribution from engaging in any
stabilizing bid or purchasing our Common Stock except for the purpose of
preventing or retarding a decline in the open market price of the Common Stock.
None of these persons may affect any stabilizing transaction to facilitate any
offering at the market.

 

We have also advised the Selling Stockholders that they should be aware that the
anti-manipulation provisions of Regulation M under the Exchange Act will apply
to purchases and sales of Common Stock by the Selling Stockholder, and that
there are restrictions on market-making activities by persons engaged in the
distribution of the shares. Under Regulation M, the Selling Stockholder or its
agents may not bid for, purchase, or attempt to induce any person to bid for or
purchase, shares of our Common Stock while the Selling Stockholder is
distributing shares covered by this prospectus. Regulation M may prohibit the
Selling Stockholder from covering short sales by purchasing shares while the
distribution is taking place, despite any contractual rights to do so under the
Agreement. We have advised the Selling Stockholders that they should consult
with their own legal counsel to ensure compliance with Regulation M.

 

 

 



 

 